Kem Thompson Frost, Chief Justice,
dissenting
In this appeal we are asked to decide what appears to be an issue of first impression under Texas law: whether section 1155.054 of the Texas Estates Code, an attorney’s fees-provision, authorizes a trial court to order a ward’s estate to pay attorney’s fees that are unrelated to the guardianship application. The majority erroneously concludes that the provision authorizes the trial court to award such fees as long as the attorney, at some point, also files an application for guardianship or management trust on the client’s behalf. Section 1155.054 authorizes the trial court to award fees to an attorney only for work related to the filing and prosecution of an application for guardianship or management trust. Section 1155.054 does not authorize a trial court to award attorney’s fees for work unrelated to the filing and prosecution of the guardianship application, yet the majority affirms such an award today. I respectfully dissent.
Texas law does not allow recovery of attorney’s fees unless the recovery is authorized by statute or contract.1 Appellee Kellie Black sought attorney’s fees pursuant to section 1155.054.2 In her application for payment of legal fees, Black requested fees “necessarily incurred by [Black] in the captioned matter including the filing and prosecution of her application [for guardianship].” In particular, Black requested *201attorney's fees for legal services rendered in the case from September 4, 2013 through April 24, 2014. Black first filed an application for guardianship on March 19, 2014. The majority concludes that section 1155.054 authorizes Black to recover her attorney’s fees, including attorney’s fees Black incurred when Black had no application for guardianship on file, for work unrelated to establishing the guardianship or the creation of a management trust.3.
We review the trial court’s interpretation of applicable statutes de novo.4 Our objective in construing a statute is to determine and give effect to the Legislature’s intent.5 Unless the statutory language is ambiguous, we are to adopt the interpretation supported by the plain meaning of the statute’s words and not look to extraneous matters for an intent the statute does not state.6
Section 1155.054, entitled “Payment of Attorney’s Fees to Certain Attorneys,” provides:
(a)A court that creates a guardianship or creates a management -trust under Chapter 1301 for a ward, on request of a person who filed an application to' be appointed guardian of the proposed ward, an application for the appointment of another suitable person as guardian of the proposed ward, or an application for the creation of the management trust, may authorize the payment of reasonable and necessary attorney’s fees, as determined by the court, in amounts the court considers equitable and just, to an attorney who represents the person who filed the application at the application hearing, regardless of whether the person is appointed the ward’s guardian or whether a management- trust is created, from available funds of the ward’s estate or management trust, if created, subject to Subsections (b) and (d).
(b) The court may authorize amounts that otherwise would be paid from the ward’s estate or the management trust as provided by Subsection (a) to instead be paid from the county treasury, subject to Subsection (e), if:
(1)' the ward’s estate or management trust is insufficient to pay the amounts; and
(2) funds in the county treasury are budgeted for that purpose.
(c) -The court may not- authorize attorney’s fees under this section unless the court finds that the applicant acted in good faith and for just-cause in the filing and prosecution of the application.
(d) If the court finds that a party in a guardianship proceeding acted in bad faith or without just cause in prosecuting or objecting to an application in the proceeding, the court may require the party to reimburse the ward’s estate for albor part of the attorney’s fees awarded under this section and shall issue judgment against the party and in favor of the estate for the amount of attorney’s fees required to be reimbursed to the estate.
(e) The court may authorize the payment of attorney’s fees from the county treasury under Subsection (b) only if the court is satisfied that the attorney to whom the fees will be paid has not received, and is not seeking, payment for *202the services described by that subsec-tionfrom any other source.7
The majority concludes that section 1155.054 allows Black to recover attorney’s fees for work unrelated to the application for guardianship because subsection (a) permits the recovery of fees by an attorney who represented the client who filed the application, and the statute does not explicitly limit recovery to only those attorney’s fees incurred from the filing and prosecution of the application.8 Subsection (a) authorizes a trial court to award reasonable and necessary attorney’s fees to an attorney who represented a party who applied for a guardianship or management trust if the trial court created a guardianship or management trust.9 Subsection (c) prohibits a trial court from awarding attorney’s fees under section ,1154.054 unless the court finds that the applicant acted in good faith and for just cause in the filing and prosecution of the application.10
Although the statute states that the court may award fees to the attorney who represents a client who filed an application for guardianship or management trust, subsection (a) highlights the importance of the attorney performing the function of filing the application for guardianship or management trust by requiring the attorney to take those actions.11 The statute permits recovery of fees related to the application (including time preparing it for filing) but the statute does not permit recovery for services unrelated to the application. An attorney who does not file an application for guardianship or management trust is not entitled to attorney’s fees under section 1155.054.12 Similarly, an attorney who files an application for guardianship or management trust on behalf of a client is not entitled to attorney’s fees under section 1155.054 for work the attorney performed on the client’s behalf in a divorce case or in a personal-injury suit or in connection with some other matter simply because the attorney also happened to be the attorney who filed an application for guardianship or management trust. Absent this nexus between the work performed and the application for guardianship or management trust, there can be no recovery under the statute.
By emphasizing the attorney’s function, section 1155.054 limits the attorney’s fees recoverable to work performed in connection with the function of applying for a guardianship or management trust.13 Subsection (c) reiterates the focus on the attorney’s function (representing the client in filing for and prosecuting an application) by prohibiting an attorney from receiving attorney’s fees if the attorney did not file and prosecute the application for guardianship in good faith.14 Under Black’s proffered interpretation of section 1154.054, an attorney who filed an application for guardianship on behalf of a client could seek attorney’s fees under section 1154.054 for any work the attorney performed on behalf of the client, regardless of the type or nature of the services rendered.15 The statutory language in section 1154.054 emphasizing the attorney’s function shows the *203drafters of section 1154,054 did not intend that absurd result.
The trial court erred in awarding attorney’s fees for work unrelated to the filing or prosecution of an application for guardianship. This' court should reverse the judgment and remand for a new determination of the attorney’s-fees award based only on services relating to the filing and prosecution of the application for guardianship.

. Gulf States Utilities Co. v. Low, 79 S.W.3d 561, 567 (Tex.2002).


. Tex. Estates Code Ann. § 1155.054 (West, Westlaw through 2015 R.S.).


. See ante at p. 198. The trial court did not create a management trust, nor did any party seek this relief.


. In re Guardianship of Whitt, 407 S.W.3d 495, 498 (Tex. App.-Houston [14th Dist.] 2013, no pet.).


. Id.


. Id. at 499.


. Tex. Estates Code Ann. § 1155.054.


. See ante at p. 198.


. Tex. Estates Code Ann. § 1155.054(a); Whitt, 407 S.W.3d at 499-500.


. Tex. Estates Code Ann. § 1155.054(c) (emphasis added).


. See id. § 1155.054(a).


. See id.


. See id. § 1155.054(a), (c).


. See id. § 1155.054(c).


. See ante at p. 198.